In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-13-00100-CV


                        SEATTLE DOMINGO SALAZAR, APPELLANT

                                                  VS.

    TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, APPELLEE


                             On Appeal from the 237th District Court
                                     Lubbock County, Texas
                 Trial Court No. 2009-546,956; Honorable Leslie Hatch, Presiding

                                            July 19, 2013

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


        Appellant, Seattle Domingo Salazar, appeals the trial court’s order terminating

his parental rights to his two children, S.S. and S.S., a son and daughter. 1 In presenting



1
 To protect the children’s privacy, we refer to them by their initials. See TEX. FAM. CODE ANN. §
109.002(d) (W EST SUPP. 2012). At the time of the final hearing, Appellant’s son was eleven years old and
his daughter was ten years old. The original proceeding included a third child, R.L., who is not
Appellant’s biological child and is not a party to this appeal. The mother of the children executed an
affidavit of voluntary relinquishment as to all three children. Parental rights of R.L.’s father were
terminated. Neither the mother nor R.L.’s father is a party to this appeal.
this appeal, appointed counsel has filed an Anders2 brief in support of a motion to

withdraw. We grant counsel=s motion and affirm.


       Courts, including this Court, have found the procedures set forth in Anders v.

California applicable to appeals of orders terminating parental rights. See In re A.W.T.,

61 S.W.3d 87, 88 (Tex.App.—Amarillo 2001, no pet.).                  See also In re D.E.S., 135
S.W.3d 326, 329 (Tex.App.—Houston [14th Dist.] 2004, no pet.); Taylor v. Texas Dep’t

of Protective & Regulatory Servs., 160 S.W.3d 641, 646-67 (Tex.App.—Austin 2005,

pet. denied). In support of her motion to withdraw, counsel certifies she has conducted

a conscientious examination of the record and, in her opinion, the record reflects no

potentially plausible basis for reversal of the trial court’s termination order. Anders v.

California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).                     Counsel

certifies she has diligently researched the law applicable to the facts and issues and

candidly discusses why, in her professional opinion, the appeal is frivolous.                  In re

D.A.S., 973 S.W.2d 296, 297 (Tex. 1998).                  Counsel has demonstrated she has

complied with the requirements of Anders by (1) providing a copy of the brief to

Appellant and (2) notifying him of his right to file a pro se response if he desired to do

so. Id. By letter, this Court granted Appellant an opportunity to exercise his right to file

a response to counsel=s brief, should he be so inclined.                    Appellant did not file a

response. The Department filed a letter indicating that it would not file a brief unless

deemed necessary or requested to by this Court.




2
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                   2
                                  BACKGROUND FACTS


      The Department first became involved with the children the subject of this suit in

2008 amidst allegations of neglectful supervision and medical neglect by the mother.

Neglectful supervision was ruled out but medical neglect was validated. In 2012, both

children were evaluated by a psychologist and a counselor. Upon cross-examination at

trial, the psychologist concluded that omissions by Appellant were a psychological

endangerment to his children that contributed to their low self-esteem.


      The counselor testified that Appellant was neglectful due to a lack of involvement

with the children.   Her recommendation to the court was to terminate Appellant’s

parental rights because he was not completing his services or taking any steps to

become a caregiver for his children.         The counselor further testified she saw

improvement in the children after being in foster care. Appellant’s two children and their

half-brother were all placed in the same foster home. The foster parents were patient

with the children and worked with them on behavioral problems. A bond had formed

between the children and their foster parents.


      The final witness at the termination hearing was Appellant’s caseworker. She

offered sufficient testimony to support termination of Appellant’s parental rights under

section 161.001(1) and demonstrated that termination would be in the children’s best

interests. The Department’s long term plan was to keep all three siblings together for

adoption.


      At the conclusion of the testimony, the trial court took the case under

advisement. The trial court signed an order finding that Appellant had:

                                            3
        knowingly placed or knowingly allowed the children to remain in conditions
        or surroundings which endangered their physical or emotional well-being;

        engaged in conduct or knowingly placed the children with persons who
        engaged in conduct which endangered their physical or emotional well-
        being; and

        failed to comply with the provisions of a court order that specifically
        established the actions necessary for Appellant to obtain the return of the
        children who had been in the temporary or permanent managing
        conservatorship of the Department for not less than nine months as a
        result of the children's removal from the parent under Chapter 262 for the
        abuse and neglect of the children.

The trial court also found that termination was in the best interest of the children. See

TEX. FAM. CODE ANN. § 161.001(1) (D), (E) and (O) and (2) (W EST SUPP. 2012).


        By the Anders brief, counsel concedes that reversible error is not presented

because termination under subsection (E) is sufficient to support the trial court’s order. 3

See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re T.N., 180 S.W.3d 376, 384

(Tex.App.--Amarillo 2005, no pet.) (holding that only one predicate finding under section

161.001(1) is necessary to support termination when there is also a finding that

termination is in a child’s best interest).


        As in a criminal case, we have independently examined the entire record to

determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v.


3
 Appellant testified he did not think he should have to comply with the trial court’s order for actions
necessary to obtain the return of his children because he was not the reason for removal. Counsel
opines in her Anders brief that termination under section 161.001(1)(O) may not be supported by clear
and convincing evidence because Appellant was not the offending parent who caused the children to be
removed from their home. However, the Legislature did not scribe into subparagraph (O) a distinction
between an offending parent and a non-offending parent. This Court declines to read such a requirement
into section 161.001(1)(O). Cf. In re E.C.R., 2013 Tex. LEXIS 473, at *2-3 (Tex. June 14, 2013) (liberally
construing subsection (O) to include a substantial risk of abuse or neglect to justify removal under chapter
262 of the Family Code) (Emphasis added).

                                                     4
State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such issues.

See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969).              After reviewing the

record and counsel=s brief, we agree with counsel that there are no plausible grounds

for appeal.


       Accordingly, counsel's motion to withdraw is granted and the trial court=s order

terminating Appellant’s parental rights to S.S. and S.S. is affirmed.


                                                 Patrick A. Pirtle
                                                     Justice




                                             5